DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 05/31/2022 was entered with pending Claims 1-5, 7-10 and cancelled Claim 6. The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following elements as a whole in a non-obvious manner before the priority date:
a candidate extraction process of extracting a focused pixel as a candidate for an enhancement processing target region when a signal level value of the focused pixel is smaller than signal level values of two farthest pixels located on both sides farthest from the focused pixel in each of four pixel array directions of an up-down direction, a left- right direction, an upper left-lower right direction, and an upper right-lower left direction in a region surrounded by a frame surrounding a region with the focused pixel as a center, and a determination process of defining whether the number of times the focused pixel has been extracted as the candidate for the enhancement processing target region among the four pixel array directions in the candidate extraction process exceeds a preset threshold count, and wherein the region detection unit is configured to set the focused pixel as the Appl. No. 16/642,601Attorney Docket No. P59464 enhancement processing target region when the number of times the focused pixel has been extracted as the candidate for the enhancement processing target region exceeds the preset threshold count, and repeat the candidate extraction process and the determination process while changing the frame size when the number of times the focused pixel has been extracted as the candidate for the enhancement processing target region does not exceeds the preset threshold count.
Claims 2-5, 7-9 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 10 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following elements as a whole in a non-obvious manner before the priority date:
a candidate extraction process of extracting a focused pixel as a candidate for an enhancement processing target region when a signal level value of the focused pixel is smaller than signal level values of two farthest pixels located on both sides farthest from the focused pixel in each of four pixel array directions of an up-down direction, a left- right direction, an upper left-lower right direction, and an upper right-lower left direction in a region surrounded by a frame surrounding a region with the focused pixel as a center, and a determination process of defining whether the number of times the focused pixel has been extracted as the candidate for the enhancement processing target region among the four pixel array directions in the candidate extraction process exceeds a preset threshold count, and wherein the region detection unit is configured to set the focused pixel as the Appl. No. 16/642,601Attorney Docket No. P59464 enhancement processing target region when the number of times the focused pixel has been extracted as the candidate for the enhancement processing target region exceeds the preset threshold count, and repeat the candidate extraction process and the determination process while changing the frame size when the number of times the focused pixel has been extracted as the candidate for the enhancement processing target region does not exceeds the preset threshold count.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667